Exhibit 10.3

 

AMENDED AND RESTATED

PARAMETERS OF AWARDS OF STOCK OPTIONS AND RESTRICTED SHARES

 

1.               structure two types of equity based awards:

 

a.               Performance Shares: Restricted Shares the vesting of which is
based on the Corporation achieving agreed performance targets tied to the Return
on Equity (“ROE”) of the Corporation (“Performance Shares”).

 

i.                  Performance Shares may be earned by Executive and Senior
Officers.  The number of Performance Shares that may be earned will be based on
the Corporation’s ROE over a defined performance period, with an additional
period of time for vesting after the performance period.  The initial
performance period shall be the 21-month period beginning on April 1, 2005 and
ending on December 31, 2006.

 

ii.               The ROE targets and award percentages for the Performance
Shares shall be structured as follows:

 

Level*

 

ROE
Values**

 

Percentage of
Award to be Earned

 

Minimum

 

14.0

%

50.0

%

Target

 

18.0

%

100

%

Maximum

 

22.0

%

120

%

 

--------------------------------------------------------------------------------

*   No Performance Shares will be earned if the Minimum ROE is not attained. 
The number of Performance Shares that may be earned for ROE Values between the
Minimum and Target, and between the Target and Maximum, will be determined by
interpolation.

 

** The ROE Values are based on core net income and core book value, so there is
no effect of the non-cash mark-to-market of swaps.

 

iii.            No dividends will be accrued or paid on the Performance Shares
during the performance period. Following the performance period, and prior to
the full vesting of the Performance Shares, dividends on earned Performance
Shares will be accrued but not paid until the vesting of the shares.  Earned
Performance Shares will vest on the date which is two years following the end of
the performance period.

 

iv.           If (a) there is a material restatement of the Corporation’s
financial results for any financial reporting period and such financial
reporting period also was part of the performance period and (b) as a result of
the restatement the Corporation’s ROE for the performance period changes, then
the number of Performance Shares that may be earned shall be determined based on
the Corporation’s ROE after giving effect to the restatement.

 

b.              Options with Dividend Equivalent Rights (“Options w/ DERs”)
which vest after four years, contingent on the recipient’s continued employment
by the Corporation, and have a seven-year term

 

c.               Both the Performance Shares and the Options w/ DERs will be
subject to forfeiture prior to their vesting by a recipient that (i) terminates
his employment with the Corporation or (ii) whose employment by the Corporation
is terminated for Cause.

 

--------------------------------------------------------------------------------


 

2.               award these instruments as follows:

 

a.               Executive and Senior Officers: annual awards of Options w/ DERs
and Performance Shares, with two year performance targets and two year cliff
vesting of the earned performance shares

 

b.              Other Managers: periodic awards of Options w/ DERs only

 

c.               New hires and other special situations are eligible to receive
awards consistent with their positions in the Corporation as recommended by the
Chief Executive Officer of the Corporation and approved by the Compensation
Committee.

 

3.               ownership guidelines

 

a.               the Board will establish ownership guidelines for the
Corporation’s Directors and Officers; Directors and Officers should own shares
of the Corporation’s common stock equal to a multiple of the recipient’s
respective annual compensation as follows:

 

 

 

multiple

i.

 

CEO

 

five

ii.

 

Executive Officers

 

three

iii.

 

Senior Officers

 

two

iv.

 

Other Managers

 

n.a.

 

b.              the Chief Executive Officer will recommend to the Board the
portion of shares issued to managers under the Incentive Plan that the
Corporation expects the managers to retain, after providing for the sale of
sufficient shares by the managers to meet their tax liabilities relative to the
awards of the shares, with the target retention percentage expected to be not
less than 60% of the net, after tax value of shares received.

 

--------------------------------------------------------------------------------